DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 06/10/2021, the Applicant elected Group I (claims 1-6) in a reply filed on 08/05/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 1-6 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/10/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR LIGHT-EMITTING 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017047358 A1 to Konagayoshi et al. (“WIPO Konagayoshi”) in view of US 2012/0012875 A1 to Ooyabu et al. (“Ooyabu”). WIPO Konagayoshi is a WIPO publication of PCT/JP2016/075012 (“PCT Konagayoshi”), which has a publication date of 03/23/2017. U.S. Patent Publication No. Please note that paragraphs ("¶") cited below are from the US Konagayoshi.

    PNG
    media_image1.png
    513
    639
    media_image1.png
    Greyscale

Regarding independent claim 1, WIPO Konagayoshi in Fig. 1 teaches a semiconductor light-emitting device 10 (¶ 26, light-emitting module 10), comprising:
	a semiconductor light-emitting element 20 (¶ 31, light-emitting device 20) that emits ultraviolet radiation at a wavelength of not more than 360 nm (¶ 31, UV LED 20 having a UV wavelength of 200 nm to 360 nm, which anticipates the claimed range of not more than 360 nm);
	a package substrate 12 (¶ 26, package substrate 12) that houses the semiconductor light-emitting element 20 (Fig. 1, ¶ 28 & ¶ 30);

	a sealing material 30 (Fig. 1 & ¶ 33, window member 30 covers (i.e., seals) the light-emitting device 20) that comprises a resin (¶ 59, a resin material that is transparent), is provided on the thin film layer 44 so as to have a lens shape 32 (¶ 33, lens portion 32 of the window member 30) and seals (i.e., covers) the semiconductor light-emitting element 20,
	wherein the sealing material 30 forms a contact angle of not less than 15° with the thin film layer 44 (Fig. 1, the sealing material 30 forms a contact angle of about 90° with the thin film layer 44, which is an angle not less than 15° and anticipates the claimed range).
	However, WIPO Konagayoshi does not explicitly disclose the resin of the sealing material is a silicone resin. WIPO Konagayoshi discloses the sealing material 30 includes a lens portion 32 (Fig. 1 & ¶ 33).
	Ooyabu recognizes a need for providing a lens for a light-emitting device (¶ 104). Ooyabu satisfies the need by forming a lens with a transparent resin material including silicone resin such that the light can pass through (¶ 104).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the silicone resin taught by Ooyabu for the resin taught by WIPO Konagayoshi, so as to form a transparent lens in a light-emitting device.
Regarding claim 2, the combination of WIPO Konagayoshi (Fig. 1) and Ooyabu further teaches wettability of the thin film layer 44 to the silicone resin is smaller than wettability of the package substrate 12 to the silicone resin (WIPO Konagayoshi discloses the layer 44 comprises Au (¶ 36) and the package substrate 12 is formed of HTCC, AlN, Al2O3 (¶ 28), which 
Regarding claim 3, WIPO Konagayoshi in Fig. 1 further teaches the thin film layer 44 comprises a metal layer formed of metal comprising gold (Au) (¶ 36, the layer 44 includes Au).
Regarding claim 4, WIPO Konagayoshi in Fig. 1 further teaches an adhesive layer 14 (¶ 29, upper surface 14) for bonding the package substrate 12 to the thin film layer 44 is further provided between the package substrate 12 and the thin film layer 44 (Fig. 1, the layer 14 is provided between the package substrate 12 and the thin film layer 44 such that the substrate 12 and the layer 44 are bonded via the layer 14).
Regarding claim 5, WIPO Konagayoshi in Fig. 1 further teaches the adhesive layer 14 comprises nickel (Ni) (¶ 29).
Regarding claim 6, the combination of WIPO Konagayoshi and Ooyabu does not explicitly disclose the contact angle is not less than 30° and not more than 80°.
However, it would have been obvious to form the contact angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                 

/JAY C CHANG/Primary Examiner, Art Unit 2895